Citation Nr: 1400200	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  11-17 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected pension.


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel 


INTRODUCTION

This appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c).

The appellant had a confirmed period of duty from February 1942 to May 1945, but no qualifying service with the United States Armed Forces.
This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In order to appoint a representative, it is required that a valid power of attorney be executed on either VA Form 21-22, "Appointment of Veterans Service Organization as Claimant's Representative," or VA Form 21-22a, "Appointment of Attorney or Agent as Claimant's Representative."  38 C.F.R. § 14.631(a) (2013).  As no such form was executed for the individual who claims to represent the appellant, this alleged representation is invalid and is not recognized by the Board.

In March 2012, the appellant withdrew her request for a Travel Board hearing.

In June 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998)


FINDING OF FACT

The National Personnel Records Center (NPRC) has verified that the appellant did not have service in a regular component of the United States Armed Forces.


CONCLUSION OF LAW

The criteria for basic eligibility for VA nonservice-connected pension have not been met.  38 C.F.R. § 3.40 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks entitlement to VA nonservice-connected pension on the basis of her service with the Volunteer Army of the United Stated of America.

Nonservice-connected pension benefits are payable to a veteran who meets certain wartime service, disability, and income requirements.  

To establish that she is a veteran, the appellant must show that she served in a "regular" component of the United States Armed Forces, also referred to as the "Old Philippine Scouts" or the "Regular Philippine Scouts."  38 C.F.R. § 3.40(a).

In February 2010, the NPRC reported that she had no service as a member of the Philippine Commonwealth Army in the service of the United States Armed Forces.

Using different versions of her name, the NPRC confirmed in March 2010 and February 2012 that the appellant had no service as a member of the Philippine Commonwealth Army in the service of the United States Armed Forces.

The appellant has submitted copies of documents related to her service, including claims for old age pension and educational benefits from the Philippine Veterans Affairs Office, affidavits from comrades, and certification of membership in the Veterans Federation of the Philippines and the Philippines National Volunteer Army of the United States of America.  These documents do not establish qualifying service for the purpose of entitlement to nonservice-connected pension.

The NPRC has certified three times that the appellant had no qualifying service with the United States Armed Forces.  This verification is binding on VA such that VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet App. 530, 532 (1992).  VA is bound to follow the certifications by the service departments with jurisdiction over United States military records.

As the appellant had no service as a member of the Philippine Commonwealth Army in the service of the United States Armed Forces, she is not a "veteran" for the purpose of establishing entitlement to nonservice-connected pension benefits.


ORDER

Legal entitlement to nonservice-connected pension is denied.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


